

116 HJ 94 IH: Providing for congressional disapproval of the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to “Relief with Respect to Employment Tax Deadlines Applicable to Employers Affected by the Ongoing Coronavirus (COVID-19) Disease 2019 Pandemic”.
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 94IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mr. Larson of Connecticut (for himself, Mr. Neal, Mr. Thompson of California, Mr. Suozzi, Mr. Beyer, Ms. Moore, Mr. Blumenauer, Mr. Panetta, Mr. Horsford, Ms. Sánchez, Mr. Pascrell, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mr. Evans, Mr. Kildee, Ms. DelBene, Mr. Kind, Mr. Courtney, Ms. DeLauro, Mr. Himes, Mrs. Hayes, and Ms. Sewell of Alabama) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONProviding for congressional disapproval of the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to Relief with Respect to Employment Tax Deadlines Applicable to Employers Affected by the Ongoing Coronavirus (COVID-19) Disease 2019 Pandemic.That Congress disapproves the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to Relief with Respect to Employment Tax Deadlines Applicable to Employers Affected by the Ongoing Coronavirus (COVID-19) Disease 2019 Pandemic (Internal Revenue Service Notice 2020–65), and such rule shall have no force or effect.